AO 91 (Rev. 02/09) Criminal Complaint

|
UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America
Vv.

Rodolfo VARONA-HERNANDEZ
YOB: 1990 / COB: Mexico

Case No.

14-20U2-™

New Nee Ne ee ee”

 

Defendant

CRIM
I, the complainant in this case, state that the

On or about the date of 08/26/2019 inthe

Texas , the defendant violated
, an offense described as follows:

Title 18

INAL COMPLAINT

following is true to the best of my knowledge and belief.

Hidalgo in the District of

U.S.C. § —922(g)(5)(A)

county of Southern

 

 

It shall be unlawful for any person who, being an alie

n, illegally or unlawfully in the United States, to ship or transport in

_ interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any
firearm or ammunition which has been shipped or transported in interstate or foreign commerce.

This criminal complaint is based on these facts:

SEE

a Continued on the attached sheet.

  

(29114
signed i in my presence.

Date: __08/28/2019 - Fara,

City and state: McAllen, TX

ATTACHMENT A

 

Complainant's signature

Carlos M. Delgado, Jr, ATF Special Agent

 

Printed name and title

 

 

Judge’s signature

Juan F. Alanis, U.S. Magistrate Judge

Printed name and title

 
Case 7:19-cr-01802 Document1 Filed on 08/28/19 in TXSD Page 2 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

ATTACHMENT A

This affidavit is in support of a criminal complaint charging Rodolfo VARONA-HERNANDEZ
("HERNANDEZ"), with the criminal violation set forth in Attachment A. The evidence available to me
demonstrates that there is probable cause that HERNANDEZ has violated Title 18 US. C. Section 922(g)(5)(A)
which provides as follows:

It shall be unlawful for any person who, being an alien, illegally or unlawfully .in the United States, to ship or
transport.ininterstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or
to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.

Further, the Affiant states as follows::

On August 26, 2019, ATF S/A Carlos M. Delgado received information from United States Border Patrol
{USBP) Agents assigned to the McAllen Border Patrol Station Sector Intelligence Unit (SIU) in reference to
HERNANDEZ, a known previously deported Mexican citizen, unlawfully present in the United States, who
' possessed a firearm and ammunition which had previously affected interstate commerce.

Specifically, USBP Agents explained they had received information that HERNANDEZ was an active alien
.smuggler.operating out of the Rio Grande Valley. On August 26, 2019, USBP Agents conducted-surveillance..
of HERNANDEZ's known residence located in McAllen, TX and later conducted mobile surveillance of a blue
Mazda vehicle that left the residence. USBP Agents observed the vehicle make a stop at a parking lot near the
intersection of Ware Rd. and Frontage Rd (Expressway 83). USBP Agents, assisted by a Texas Department of
Public Safety (DPS) Trooper approached as the occupants exited the vehicle, identified themselves as law

. enforcement officers and conducted an immigration inspection. It was determined that all four (4) occupants of
the vehicle, including HERNANDEZ, were born in Mexico and were in the United States illegally.

USBP Agents read HERNANDEZ his Miranda Rights while on scene. Post Miranda, HERNANDEZ provided
verbal and written consent to search his home. HERNANDEZ provided USBP Agents a key to the home and
added they would find another illegal alien and a firearm in the home. During the consent search, USBP
Agents recovered.a Lorcin, model LYMM, 9MM in caliber, pistol, bearing. Serial Number L109133.with.an
inserted magazine containing six (6) rounds of 9MM LUGER caliber ammunition from a bedroom. One (1)
additional loose round of 9MM LUGER in caliber ammunition was also recovered in the aforementioned
bedroom.
Case 7:19-cr-01802 ._Document 1 Filed on 08/28/19 in TXSD Page 3 of 3

AO 91 (Rev. 2/09) Criminal Complaint

 

 

ATTACHMENT A “

USBP Agents transported HERNANDEZ, his associates and the secured evidence to the USBP Station in
McAllen for further processing and follow-up interviews. During a recorded and monitored post-Miranda
‘interview, HERNANDEZ stated he cooperated with USBP Agents by advising law enforcement of the firearm
and reaffirming the location of the firearm. HERNANDEZ stated he previously possessed and attempted to
fire the firearm at an unidentified ranch in Mission, Texas. HERNANDEZ stated the firearm did not function
properly but added he manipulated the firearm while at the ranch. .

On August 27, 2019, your affiant, a recognized Firearms Interstate Nexus Expert, examined the firearm and
ammunition seized from HERNANDEZ. Your affiant determined the firearm and ammunition seized from
HERNANDEZ fit the definition of a firearm or ammunition as proposed in Title 18, Chapter 44, U.S.C.
Section 921 and had previously affected intestate commerce.

Also on August 27, 2019, your affiant reviewed HERNANDEZ's computerized criminal history (CCH) which
included an entry dated 10/24/2013 for Alien Inadmissibility under Section 212.

Mor

Carlos M. Delgado, Jr, ATF Special Agent

 

Sworn to before me and subscribed in my presence,

   

08/28/2019

 

 

Vv = -
Juan F. Alanis, U.S. Magistrate Judge Date
